Name: COMMISSION REGULATION (EEC) No 1508/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 5, 26 and 59 (order Nos 40.0050, 40.0260 and 40.0590), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 22. 6. 93 Official Journal of the European Communities No L 150/5 COMMISSION REGULATION (EEC) No 1508/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 5 , 26 and 59 (order Nos 40.0050, 40.0260 and 40.0590), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Communitv level : Whereas, in respect of products of categories 5, 26 and 59 (order Nos 40.0050, 40.0260 and 40.0590), originating in India, the relevant ceiling respectively amounts to 1 510 000 pieces, 3 950 000 pieces and 310 tonnes ; Whereas on 29 March 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 25 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN code Description 40.0050 5 6101 10 90 Jerseys, pullovers, slipovers, waistcoats, twinsets, (1 000 pieces) 6101 20 90 cardigans, bed jackets and blazers, anoraks, wind ­ 6101 30 90 cheaters, waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 61101031 6110 10 35 6110 10 38 61101091 6110 1095 6110 1098 6110 20 91 6110 20 99 61103091 6110 30 99 40.0260 26 6104 41 00 Women's or girls' dresses, of wool, of cotton or (1 000 pieces) 6104 42 00 man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 (') OJ No L 370, 31 . 12. 1990, p. 39. O OJ No L 396, 31 . 12. 1992, p. 1 . No L 150/6 Official Journal of the European Communities 22. 6. 93 Order No Category(unit) CN code Description 40.0590 59 (tonnes) Carpets and other textile floor coverings other than the carpets of category 58 5702 10 00 . 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 ex 5703 10 10 10 90 20 11 20 19 20 91 20 99 30 11 30 19 30 51 30 59 30 91 30 99 90 10 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1993 . For the Commission Christiane SCRIVENER Member of the Commission